Citation Nr: 1211073	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder manifested by insomnia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 to September 1976, served in the Puerto Rico National Guard on inactive duty for over twenty years, and had active military service from February 2003 to May 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, as relevant, denied service connection for tinnitus, a disorder claimed as hearing loss, and a disorder manifested by insomnia.  The Veteran perfected a timely appeal.

In January 2007, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is of record.

In August 2008, the Board remanded the Veteran's case to the RO for further evidentiary development.  In an October 2010 rating decision, the RO granted service connection for tinnitus and a disorder claimed as hearing loss.  The RO's determination represents a full grant of the benefits sought as to the Veteran's claims for service connection for hearing loss and tinnitus and, therefore, such issues are no longer before the Board for appellate review.

The Board notes that, after the issuance of the October 2010 supplemental statement of the case, the Veteran evidently submitted additional private medical records, dated from August 2010 to October 2010, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, given the Board's decision, herein, granting the benefit sought on appeal, any need to remand this case for initial RO review of the new evidence is rendered moot.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, primary insomnia had its onset during his active military service. 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, primary insomnia was incurred during active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for primary insomnia herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks service connection for a disorder manifested by insomnia.  He contends that he has insomnia that had its onset during active service while he served in Kuwait and Iraq from 2003 to 2004 when he was exposed to loud engine noise, and continued after his discharge.  The Veteran testified that VA prescribed sleeping pills for him (see January 2007 hearing transcript at page 4).  In support of his claim, he points to a December 2007 signed statement from P.A.B., M.D., to the effect that the Veteran experienced post-war psychosis expressed by insomnia.  Thus, the Veteran claims that service connection is warranted for insomnia.  

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for primary insomnia.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Most of the service treatment records for the Veteran's first period of service, from 1974 to 1976, are unavailable, according to an October 2010 RO memorandum that details VA's efforts to obtain the records. 

Service treatment records for the Veteran's second period of active service indicate that, when examined for retention in the Army National Guard, in February 2003, the Veteran denied having frequent trouble sleeping.  

A May 11, 2004 service treatment record includes the Veteran's complaints of having bad dreams, a lack of energy, and tiredness.  Upon clinical evaluation, the assessment at that time included questionable posttraumatic stress disorder (PTSD), anergy, and lethargy.  

Post service, the Veteran was seen in the VA outpatient clinic on August 25, 2004 and complained of insomnia since returning from Iraq in April 2004 after one year of active service.  Upon clinical evaluation, the assessment included insomnia/anxiety and he was referred to the mental hygiene clinic for evaluation.

An August 2004 VA mental disorders examination report indicates that the examiner reviewed the Veteran's computerized VA medical records but, apparently, not his service treatment records, and performed a clinical evaluation.  The Veteran complained of sleep difficulty.  The diagnosis at that time was no gross psychiatric disorder found.

In a signed statement received in December 2007, P.A.B., M.D., said that the Veteran experienced post war psychosis syndrome expressed by insomnia.

An October 2009 administrative decision from the Social Security Administration (SSA) indicates that the Veteran was found totally disabled and eligible for benefits due to mental impairment, and prostate and lumbar impairments with tinnitus.  It was noted that he was regularly treated for a severe depressive disorder.

VA medical records, dated in November 2009, indicate that the Veteran's sleep problems were stable.

A March 2010 VA mental disorders examination report indicates that the examiner reviewed the Veteran's medical records.  It was noted that a private psychiatrist, Dr. A.O., treated the Veteran for insomnia with prescribed medication that did not resolve the symptom.  According to the report, the Veteran gave a history of having severe insomnia since 2005, on a daily basis since military service.  He also claimed he had insomnia since 2004.  The VA examiner noted that VA treatment records show "insomnia was consistently found" but the Veteran did not develop a psychiatric disorder, per se.  The Veteran explained that his insomnia began during service due to heavy noise from an electric generator.  Upon clinical evaluation, a psychiatric disorder was not diagnosed.  The VA examiner said that the Veteran received pharmacotherapy for insomnia that never evolved into a psychiatric disorder.

In April 2010, the Veteran underwent VA examination for neurological disorders.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The VA examiner noted the Veteran's consistent complaints of insomnia, that his first visit to his primary care physician after returning from active service was on August 24, 2004 and, that the Veteran complained of insomnia since return from Iraq in April 2004 after one year active service.  

Further, the Veteran described having a severe problem sleeping since returning from Iraq.  He used medication to fall asleep and was able to sleep about six or seven hours but, without medication, had difficulty falling and then staying asleep.  Upon clinical evaluation, the diagnosis was primary insomnia.  The VA neurologist said that the Veteran's currently diagnosed insomnia was as least as likely (50/50 probability) caused by or a result of military service.  This medical specialist explained that primary insomnia was sleeplessness that was not attributable to a medical, psychiatric, or environmental cause.  The VA examiner said that the Veteran had "sufficient evidence on his service medical records that this condition began during active service, continued [within] one year after discharge and has continued to become a chronic condition".

As to whether the Veteran has a disorder manifested by insomnia related to active service, the evidence is in relative equipoise.  The Veteran maintains that he experienced the onset of insomnia in service, to which he attributes his current insomnia disorder.  Service treatment records do confirm that he was treated for complaints of sleep difficulty in May 2004 when he reported having bad dreams, a lack of energy, and tiredness.  The assessment at that time included questionable PTSD, anergy, and lethargy.  

While August 2004 and March 2010 VA mental disorders examiners did not diagnose a chronic mental disorder, and in December 2007, Dr. P.A.B. said that the Veteran had post-war psychosis expressed by insomnia, the April 2010 VA neurological examiner recounted the Veteran's medical history, that included his initial visit with a primary care physician in August 2004 when that physician noted the Veteran's complaints of insomnia since returning from Iraq in April 2004 and, apparently, did not find the Veteran's report of having insomnia inconsistent with his medical history.  The VA neurologist diagnosed primary insomnia that was as least as likely (50/50 probability) caused by or a result of military service.  

According to the April 2010 VA examiner, primary insomnia was sleeplessness that was not attributable to a medical, psychiatric, or environmental cause.  The VA examiner stated that the Veteran had sufficient evidence on his service medical records that this condition began during active service, continued within one year after discharge and has continued to become a chronic condition.  This medical opinion has probative value, and after reviewing the record, the Board finds that such is plausible and probative.  Additionally, the Veteran stated that he has experienced insomnia since his separation from military service, an allegation that he is competent to make as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, in view of the totality of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has primary insomnia that had its onset during his active military service.  Accordingly, the Board resolves all reasonable doubt in his favor and finds that entitlement to service connection for primary insomnia is warranted.


ORDER

Service connection for primary insomnia is granted.



____________________________________________
A.JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


